Hammond, J.
It is very questionable whether there is any evidence of the due care of the plaintiff’s intestate, or of the negligence of the defendant, but we have no occasion to examine either of these questions because we are of opinion that there has been no compliance with the statutory requirement as to notice. The accident occurred on January 28, 1905. Within sixty days the notice shown in the record was given. Ho other has been given; and the question is whether that was sufficient.
The notice states among other things that Jarveta was killed “in your shipyard”; that he died in about fifteen or twenty minutes after his injury, and that “this notice is given by me in his behalf at this time because no administrator has yet been appointed for him.” It was signed by Mr. Taber in his individual name. He was at that time the attorney for the plaintiff, but that fact does not appear upon the face of the notice. The fair construction of the notice is that it is given in behalf of the administrator thereafter to be appointed.
So far as material to the question before us, the language of the statute under which this action is brought, as to notices, is the same as that in the statuté’ providing for actions for injuries received upon the highway. R. L. c. 106, § 75; c. 51, § 21.
In Taylor v. Woburn, 130 Mass. 494, the person injured died *589soon after the accident, and the notice was given by his father. The statute (St. 1877, c. 234, § 4) provided that the notice might be “ given by the person injured or by any other person in his behalf.” It was held that the notice was good upon the ground that the father at the time of the notice had the right of administration and was subsequently appointed administrator, “ so that the person who gave the notice was the person who in law was bound to give the notice, and the only difference to the defendant in respect to it was that he gave the notice sooner than by law he was required to do. ” “ The father had the right of administration upon his [the son’s] estate . . .; and, in anticipation of such administration, he had authority to do what was necessary to preserve his [the son’s] estate and his right of property.” It is to be observed that the statute did not contain any express provision for notice by an administrator, nor any provision for the extension of the time within which the notice should be given in case of the death of the injured person, and the decision was reached by the application of general principles as to the administration of estates to the facts of the case.
In Nash v. South Hadley, 145 Mass. 105, the statute, having been amended by St. 1881, c. 236, and re-enacted in Pub. Sts. c. 52, § 21, (R. L. c. 51, § 21,) after saying that the notice shall be in writing signed by the person injured or by some person in his behalf, further provided that “ if from physical or mental incapacity it is impossible for the person injured to give the notice within . . . [thirty days from the time of the accident] he may give the same within ten days after such incapacity is removed, and in case of his death without having given the notice, and without having been for ten days at any time after his injury of sufficient capacity to give the notice, his executor or administrator may give such notice within thirty days after his appointment.” The injured person lived more than ten days in a condition in which it was possible for him to have given the notice required by the statute. The only notice was given by his son within thirty days after the decease of the injured person, the son being the executor named in his will and having been appointed such executor subsequently to the giving of the notice. The notice was held to be bad. In giving the *590opinion of the court, Devens, J., says: “ It is true, that, if the law had remained as it was when Taylor v. Woburn was decided, the notice in the case at bar would, under that decision, have been sufficient. But when the Legislature has provided for the circumstances under which a notice may be given by an executor or administrator, it must be understood that it has dealt with the whole subject, and has provided for all the cases in which a notice by either of them will be sufficient.” And consequently it was held that when the injured person had survived ten days or more, not exceeding thirty days, and during that time was himself of sufficient capacity to give a notice, a notice by the executor was bad.
In the case before us we have not even the case which was left undecided in Nash v. South Hadley, namely, whether a notice given by one who subsequently is appointed executor of the injured person is sufficient. Here the notice was not given by the person injured, or by the administrator, or by the person who became administrator. The person who gave the notice was a stranger to the estate. Neither upon him nor upon his client rested the duty to care for the estate. In Gustafsen v. Washburn & Moen Manuf. Co. 153 Mass. 468, a notice by the widow was held good, mainly upon the ground that, the death being instantaneous, the right of action was in the widow alone. It has since been decided that in such a case notice may also be given by the executor. Daly v. New Jersey Steel & Iron Co. 155 Mass. 1. Since the decision in the Gustafsen case, St. 1887, c. 270, has been amended so that the action in behalf of the next of kin may be brought by the administrator; and we think that the doctrine of that case should not be extended beyond the limit therein reached. It follows that, at the time this notice was given, it was not such as the statute required.
It is argued, however, by the plaintiff, that the person who gave the notice was at that time the attorney for the present plaintiff, the person who afterward became the administratrix, and that his act was ratified by the plaintiff after she became administratrix. In view of the express language of the statute, that position does not seem to us tenable. It seems more in accordance with the spirit and language of the statute to interpret it as meaning that the right of the administrator *591to give the notice is not vested in him. until he is appointed. In any point of view, therefore, the notice must be held to be insufficient.

Exceptions overruled.